Citation Nr: 1236726	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  08-25 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for postoperative residuals of a right shoulder dislocation.

2.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel

INTRODUCTION

The Veteran served on active duty from July 1965 to September 1966 and from June 1972 to October 1972, including service in the Republic of Vietnam.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from March 2007 and December 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In February 2011 the Board remanded the case for further development.  The requested development has been completed and the case has been returned to the Board for further appellate action.  

The issue of entitlement to SMC is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is left hand dominant.

2.  During the pendency of his appeal, even considering the Veteran's pain and corresponding functional impairment, his post-operative residuals of a right shoulder dislocation are manifested by flexion to no less than 70 degrees and abduction to no less than 67 degrees.

3.  There is no objective evidence of malunion of the right clavicle or scapula, impairment of the humerus, or of right shoulder flexion or abduction limited to 25 degrees from the side, or any additional objective evidence of functional loss due to painful motion during the appeal period.




CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 20 percent for postoperative residuals of a right shoulder dislocation have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.10, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Code 5201 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide that pertains to the claim.  38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 119.  During the pendency of the claim, the Court found in Dingess v. Nicholson, 19 Vet. App. 473 (2006), that a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  

Prior to initial adjudication of the Veteran's claim, a letter dated in August 2006 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The August 2006 notice also informed the Veteran of the evidence needed for the assignment of evaluations and effective dates for initial awards of service connection.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has secured or attempted to secure all relevant documentation to the extent possible.  Service treatment records, VA medical examination reports and treatment records are of record.  The record further includes the Veteran's and his representative's written contentions regarding his claim.  This evidence was reviewed by both the RO and the Board in connection with the Veteran's claim.  

VA examinations with respect to the issue on appeal were obtained in February 2007 and August 2012.  38 C.F.R. § 3.159(c) (4).  The examination reports in aggregate are adequate as they are predicated on examinations of the Veteran and fully addressed the rating criteria relevant to evaluating the Veteran's service-connected right shoulder disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations with respect to the issue on appeal has been met, and there remains no issue as to the substantial completeness of the Veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2011).  

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected postoperative residuals of a right shoulder dislocation are currently rated as 20 percent disabling under Diagnostic Code 5201.  38 C.F.R. § 4.71a (2011).  Diagnostic Code 5201 provides a 20 percent rating for limitation of motion of the arm at shoulder level and to midway between side and shoulder level in the minor or non-dominant arm.  Limitation of motion of the arm to 25 degrees from side warrants a 30 percent rating in the minor arm.  The objective evidence of record repeatedly notes that the Veteran is left-handed and that his right arm is his non-dominant arm.

The Board notes that normal range of motion of the shoulder is from 0 to 180 degrees flexion, 0-90 degrees internal and external rotation, and 0-180 degrees shoulder abduction.  See 38 C.F.R. § 4.17, Plate I.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement that is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by an of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Initially, the Board notes that the Veteran's current 20 percent evaluation is the maximal evaluation available for the non-dominant arm under Diagnostic Codes 5202 and 5203.  Moreover, the evidence does not demonstrate any impairment of the humerus or any dislocation of the clavicle or scapula or malunion or nonunion with loose movement.  Nor does his right shoulder symptomatology meet the criteria for a 30 percent evaluation under Diagnostic Code 5200 as there is no evidence of any favorable or unfavorable ankylosis of scapulohumeral articulation.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if supported by explanation and evidence).

After considering the totality of the record, the Board finds the preponderance of the evidence is against the Veteran's claim for an initial disability rating in excess of 20 percent for his service-connected postoperative residuals of a right shoulder dislocation.  Although the February 2007 VA examination report shows the Veteran's right shoulder flexion was reduced to 74 degrees and his abduction to 67 degrees, these range of motion tests were conducted within two months of the Veteran's having undergone right shoulder arthroscopic surgery in December 2006.  An April 2007 treatment record also notes right shoulder flexion limited to 70 degrees.  The August 2012 VA examination report shows forward flexion of the right shoulder to 115 degrees with pain beginning at 90 degrees.  Abduction was to 105 degrees with pain beginning at 80 degrees.  There is no objective evidence of any additional limitation of motion due to repetitive use.  At no time during the pendency of his claim does the Veteran's right shoulder symptomatology meet the criteria for an initial evaluation in excess of 20 percent under Diagnostic Code 5201, as the medical evidence does not demonstrate objective evidence of any limitation of right arm motion or of pain and functional limitation of the right arm to 25 degrees from side.  

The Board has considered the VA examination reports and treatment records and the Veteran's written statements regarding his symptoms.  The Board has no reason to doubt that the Veteran experiences right shoulder pain and objective evidence of right shoulder tenderness and pain with range of motion testing has been noted during the pendency of the claim.  However, as noted above, neither the 2007 or the 2012 VA examination report shows objective evidence of right shoulder limitation of motion or even functional impairment due to pain that would limit his right shoulder flexion to 25 degrees of his side.  The Board acknowledges the Veteran is competent to give evidence about what he experiences.  Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  However, the Board finds more probative, the objective findings including evidence of multiple range of motion tests indicating at least 70 degrees flexion and 67 degrees abduction of the right shoulder, and no objective evidence of any additional functional impairment.  

In reaching this determination, the Board acknowledges that pain on motion must be taken into account when rating a disability based on limitation of motion, even where there is compensable loss as a result of limitation of motion.  DeLuca v. Brown, 8 Vet. App. at 205-06.  To receive disability compensation, however, for painful motion, that pain must result in functional loss, i.e., limitation in the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination or endurance."  See 38 C.F.R. § 4.40; see also Mitchell, 25 Vet. App. at 38.  In other words, "although pain may cause functional loss, pain itself does not constitute functional loss" that is compensable for VA benefit purposes.  Mitchell, 25 Vet. App. at 37.  Here, given the Veteran's overall right shoulder range of motion and the examiners' findings of no additional functional limitation with repetitive testing, the Boards finds that the preponderance of the evidence is against entitlement to an evaluation in excess of 20 percent based on limitation of motion.  

Therefore, the Board finds that the preponderance of the evidence is against an initial disability rating for postoperative residuals of a right shoulder dislocation, as there is no indication that there is any right shoulder limitation of motion or functional impairment to warrant a higher rating.  38 C.F.R. § 4.7, 4.71a, Diagnostic Code 5201.

Conclusion

In reaching the above determination, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1) and the Court's decision in Thun v. Peake, 22 Vet. App. 111 (2008).  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected right shoulder disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, as they describe occupational impairment due to such symptoms as limitation of right shoulder motion and functional loss due to pain.  As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's right shoulder disability is not productive of such manifestations.  As such, it cannot be said that the available schedular evaluation for the right shoulder disability is inadequate.  As such, referral for extraschedular consideration is not warranted.

Lastly, in evaluating the Veteran's present claims, the Board has considered the application of Rice v. Shinseki, 22 Vet. App. 447 (2009), but an October 2002 rating decision granted his claim for a TDIU.  Moreover, the record does not indicate the Veteran or his representative has expressed any disagreement with any aspect of this determination.  Thus, the Board need not address the assignment of a TDIU at this time.


ORDER

Entitlement to an initial disability rating in excess of 20 percent for postoperative residuals of a right shoulder dislocation is denied.


REMAND

With regard to the claim for SMC, a remand is required in this case as it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2011).  

In compliance with the February 2011 Board remand, the Veteran was afforded VA examinations to determine whether he is in need for regular aid and attendance due to his service-connected disabilities.  Both March 2011 and August 2012 VA examiners determined that the Veteran required aid and attendance, in part due to his diagnosed seizure disorder.  Although the Veteran is not currently service connected for his seizure disorder, in September 2011 he submitted a claim for service connection for this disability as secondary to his service-connected knee disability, asserting that he developed a seizure disorder as a consequence of a fall due to his service-connected left knee disability.  To date, this claim has not, as yet, been adjudicated.  

When a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The Board finds that the issue of whether the Veteran's seizure disorder is service-connected could significantly impact his current appeal with regard to the issue of entitlement to SMC.  The Board therefore finds these issues to be inextricably intertwined.  Therefore, the RO must first resolve whether service connection for a seizure disorder secondary to the Veteran's service-connected disability is warranted prior to further appellate action on the claim for SMC.

With regard to the Veteran's claim for service connection for a seizure disorder, the Board notes that the Veteran contends that his seizure disorder is a result of his hitting his head when he fell after his service-connected left knee gave out.  As the VA examiners have identified his seizure disorder as a primary condition that renders the Veteran in need of aid and attendance, another remand is required to clarify whether this condition is a proximate result of his service-connected left knee disability or was either caused or aggravated by the Veteran's service-connected disabilities.  The Board notes that VA treatment records indicate that the Veteran experiences 2 types of seizures and that an April 2008 treatment record indicates had their onset approximately 10 years before when he hit a steel beam with his head, while a February 2009 treatment record indicates they occurred after he hit his head 2 years before.  The Veteran should be afforded an appropriate examination to determine the nature and etiology of the Veteran's seizure disorder.  

Accordingly, the case is REMANDED for the following action:

1.  After associating any pertinent, outstanding records with the claims folders, provide the Veteran with an appropriate VA examination by a neurologist, if available, to determine the current nature and etiology of any seizure disorder found to be present.  All necessary studies or tests should be accomplished.  The examiner should review the evidence in the claims folders, including the April 2008 and February 2009 histories regarding his seizure disorder and acknowledge such review in the examination report.  Based on the medical findings and a review of the claims folders, the examiner is requested to offer an opinion as to whether it is at least as likely as not that any seizure disorder is causally related to or aggravated by the Veteran's service-connected left knee disability or any other service-connected disabilities.  

The examiner must also opine as to whether it is at least as likely as not that any seizure disorder found to be present is related to or had it onset in service or within one year of his discharge from active duty.  In responding to this inquiry, the examiner must specifically consider the Veteran's presumed in-service Agent Orange exposure while serving in Vietnam.

If, and only if the examiner determines that the Veteran's seizure disorder is either caused by or aggravated by any of his service-connected disabilities, he or she should provide a complete evaluation of the effects of his disabilities in order that the Board may determine whether he is so helpless that regular aid and attendance is required.  The examiner's assessment should include, but not be limited to, an evaluation of such conditions as: (i) inability of the Veteran to dress or undress himself or to keep himself ordinarily clean and presentable; (ii) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; (iii) inability of the Veteran to feed himself through loss of coordination of upper extremities or through extreme weakness; (iv) inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from hazards or dangers incident to his daily environment.

A complete rationale for all findings and conclusions must be set forth in a legible report.  

2.  Then adjudicate the Veteran's claim of service connection for a seizure disorder in the first instance, and readjudicate the Veteran's claim of entitlement to SMC based on the need for regular aid and attendance.  If the issue on appeal remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


